EXHIBIT 10.50
AMENDMENT TO EMPLOYMENT AGREEMENT
          This Amendment (the “Amendment”) to the Employment Agreement (the
“Employment Agreement”), by and between Motorola, Inc. (“Motorola” or the
“Company”) and Gregory Q. Brown (the “Executive”) dated August 27, 2008, is made
and entered into as of the 15th day of December, 2008, by and between the
Company and Executive. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Employment Agreement.
     1. Subject in all cases to the prior execution and non-revocation of a
release substantially in the form attached to the Employment Agreement as
Exhibit F, notwithstanding anything to the contrary contained in the Employment
Agreement (or in any related equity grant agreement), amounts that are
non-qualified deferred compensation under Section 409A that would otherwise be
payable, restricted stock units that would otherwise have been settled, RSU
Cash-Out Payments that would otherwise have been made and benefits that would
otherwise be provided, in each case pursuant to Section 5(a)(i) and (iii),
Section 5(b)(i) and (iii) or Section 5(g) shall be paid, with Interest, or
settled, or made, or provided, on the first business day after the date that is
six months following the Executive’s “separation from service” within the
meaning of Section 409A.
     2. Except as expressly amended by this Amendment, all terms and conditions
of the Employment Agreement remain in full force and effect and are unmodified
hereby.

